Citation Nr: 1412045	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  08-13 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable initial disability rating for loss of teeth (1, 16, 17, 30, 32).

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a dental condition for dental treatment purposes.

4.  Entitlement to service connection for a testicular disability.

5.  Entitlement to service connection for a left shoulder disability, to include as secondary to a service-connected right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty September 1976 to November 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2007 and July 2008 rating decisions of Department of Veterans Affairs (VA) regional office (RO) in Winston-Salem, North Carolina.

The Veteran requested a videoconference Board hearing relating to certain of the issues on appeal.  See Form 9, August 2008; Correspondence, March 2010.  A videoconference hearing was scheduled for April 2010, but the Veteran failed to appear.  Therefore, the Veteran's request for a Board hearing is considered withdrawn, and these matters are ready for decision.

In August 2012, the Board remanded the Veteran's claims for further development (except the claim for service connection for dental treatment, discussed below).  These matters are now returned to the Board for further review.

Pursuant to Mays v. Brown, 5 Vet.App. 302, 306 (1993), and in light of statements made by the Veteran in December 2013 correspondence (clarifying that he was seeking entitlement to dental treatment, not a higher initial rating for compensation purposes), the Board has recharacterized the dental issues on appeal as including not only an initial rating claim for compensation purposes, but also a claim for service connection for dental treatment purposes, and the Board has remanded the claim for service connection for dental treatment purposes for further development.

The issues of entitlement to service connection for a dental condition for dental treatment purposes, to service connection for a right testicular disability, and to service connection for a left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In December 2013, before the Board promulgated a decision, the Board received a statement from the Veteran that expressed the Veteran's desire to withdraw from appellate review his claim for a compensable initial rating for his service-connected loss of teeth (1, 16, 17, 30, 32).

2.  Dabetes mellitus was not shown in service or within one year of separation from service.  The Veteran's diabetes mellitus is not shown by the most probative evidence of record to be etiologically related to a disease, injury, or event in service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of an appeal of entitlement to a compensable initial rating for loss of teeth (1, 16, 17, 30, 32) have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).

2.  Diabetes mellitus was not incurred in or aggravated by service, nor may service connection be presumed.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

With regard to the Veteran's claim for an initial compensable disability rating for loss of teeth, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).

In December 2013, before the Board promulgated a decision in this matter, the Veteran submitted a written request to withdraw from appellate consideration his claim for an initial compensable disability rating for his service connected loss of teeth.  As explained in the introduction above, he further clarified that he only intended to appeal entitlement to service connection for dental treatment purposes, which claim is addressed below.  Therefore, there remain no allegations of errors of fact or law for appellate consideration with regard to his claim for a higher disability rating for compensation purposes.  Accordingly, the Board does not have jurisdiction to review the appeal of the Veteran's claim, and it must therefore be dismissed.

II.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for service connection for diabetes mellitus, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim." 38 U.S.C.A. § 5103(a)(1) (West Supp. 2012).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that an April 2006 VCAA letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2013).  The VCAA notice letter informed the Veteran of what information or evidence was needed to support his claim, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.  Because the Veteran's claim is being denied herein, the Board finds that the issue as to whether the Veteran was provided with notice as to how VA assigns disability ratings and effective dates is moot.  See Dingess, supra.

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All of the Veteran's service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  The Veteran has not identified any outstanding, relevant treatment records for VA to obtain.  In that regard, the Board notes that the Veteran identified private treatment records from Dr. K.R. relating to his claim and provided the requisite Form 21-4142 authorization, which records were obtained and associated with the claims file.  The Veteran also identified treatment records from Jennyfields Health Centre.  A May 2007 reply reflects that the Veteran's records had been forwarded to the North Yorkshire Family Health Authority.  Subsequently, in May 2007, the RO requested the requisite Form 21-4142 so that any outstanding records could be obtained.  The Veteran, however, did not reply.  

The August 2012 Board remand directed that the Veteran again be provided with an opportunity to identify any outstanding treatment records relating to his claim.  In September 2012, the Veteran notified the RO/AMC that there were no outstanding private treatment records relating to his claim.  Also, the Board directed that any outstanding VA treatment records dated since April 2012 be associated with the claims file.  Pursuant to the Board's remand, copies of all of the Veteran's VA treatment records dated through August 2012 have been associated with the claims file.  Therefore, the Board finds that there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

VA's duty to assist also includes the duty to provide a VA examination when the record lacks evidence to decide a veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was provided with a VA examination in August 2006 (QTC).  The examiner, however, did not provide an etiological opinion.  The August 2012 Board remand directed that the Veteran be provided with a new VA examination.  Pursuant to the Board's remand directive, the Veteran was afforded an October 2013 VA examination.  The October 2013 VA examiner reviewed the claims file, interviewed and thoroughly examined the Veteran, and provided adequate rationales for all of the conclusions provided and answered all of the questions posed by the Board.  Therefore, the Board finds there was substantial compliance with the Board's remand directive, and that the October 2013 VA examination report is adequate upon which to base a decision with regard to the Veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

III.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For veterans who served on active duty continuously for 90 days or more during a period of war or after December 31, 1946, service connection may be awarded on a presumptive basis for certain listed "chronic" diseases in 38 C.F.R. § 3.309(a) that manifest to a compensable degree within a prescribed time period.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

A veteran may also establish service connection for a listed "chronic" disease in 38 C.F.R. § 3.309(a) by demonstrating continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir.2013).  Continuity of symptomatology contemplates evidence of continuous symptoms after service. See Savage v. Gober, 10 Vet.App. 488, 495-96 (1997).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).

The Veteran served on active duty in the Navy from September 1976 to November 1988.  He claims that he has diabetes mellitus that had its onset in service, particularly due to obesity or weight gain in service.

As an initial matter, albeit the Veteran's service did not begin until September 1976, the Board nevertheless notes that the Veteran has never alleged, and the record does not indicate, that he ever served in Vietnam (or in certain brown waterways) or that he was ever exposed to herbicides.  Therefore, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309(e) relating to herbicide exposure are not for application in this case.

Also, as noted above, in some cases, service connection may be awarded on a presumptive basis for certain listed "chronic" diseases in 38 C.F.R. § 3.309(a), including diabetes mellitus, that manifest to a compensable degree within a prescribed time period, which time is one year from separation in the case of diabetes mellitus.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  In this case, however, as explained in detail below, there is no evidence of diabetes mellitus until over 10 years after the Veteran's separation from service.  Therefore, presumptive service connection under 38 C.F.R. § 3.309(a) is not warranted.  Moreover, while the Veteran reports that he has experienced obesity since service that he asserts caused his diabetes, he has not alleged any continuity of symptomatology since service (such as, for example, excessive thirst or urination).  See 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir.2013).

Nevertheless, the Veteran is not precluded from proving entitlement to service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

With regard to the Veteran's service treatment records, they do not reflect any notations regarding diabetes mellitus or any explicit notation that his high blood sugar readings were high.  His glucose test results were noted as 67 on his July 1981 examination report, 83 on his September 1986 examination report, and 84 on his August 1987 examination report.  The Board does, however, acknowledge that the Veteran's October 1988 separation examination report reflects a diagnosis of obesity, and it was noted that his height was 69 inches and he weighed 240 pounds.  The Board also acknowledges that his service treatment records reflect that he reported being obese as a child, that he reported obesity had been a lifelong problem for him, that he was noted as a compulsive overeater, and that he was treated in service with diet plans and weight loss programs.  See, e.g., April 1980, May 1984, June 1984; March 1988.

Post-service, the first record of diagnosed diabetes mellitus is in a January 2002 private treatment record, albeit a January 2008 VA treatment record indicates that it was first diagnosed eight years prior in 2000.  More recent VA treatment records reflect that the Veteran has continued to be followed for diagnosed diabetes mellitus.  None of these records, however, include any etiological opinions.

The Veteran was provided with VA examinations in August 2006 and October 2013.  

The August 2006 VA examination report reflects that the examiner noted that the Veteran's diabetes mellitus existed for 2.5 years (albeit the Board acknowledges that a private treatment record shows diagnosed diabetes in January 2002, and the above noted VA treatment record notes it was diagnosed around 2000).  The Veteran's weight was noted as 350 pounds.  The examiner did not, however, provide any etiological opinion.

The October 2013 VA examination report reflects that the examiner noted that the Veteran's service treatment records do not reflect any diagnosed diabetes, albeit she noted his blood sugar was elevated on one occasion.  She also noted that there was no record of diagnosed diabetes in the Veteran's post-service medical records until 2000.  The examiner opined that the Veteran's diabetes was less likely than not incurred in or caused by his active service.  The VA examiner reasoned that while the Veteran's service treatment records do reflect that he suffered from obesity in service, and although obesity is a risk factor for diabetes, it is not a direct cause, and that not all obese persons have diabetes.  The examiner further noted that the Veteran was able to lose weight in weight reduction programs in service, that only once did he have an elevated glucose in service, and that he was never diagnosed with diabetes in service or until over 10 years after his service, and that it is very doubtful that he would have had diabetes for 10 years without having been diagnosed.

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that the Veteran's diabetes mellitus was incurred in or is otherwise related to his military service, including his diagnosed obesity in service.  The October 2013 VA examiner's opinion that it is less likely as not related to his active service is uncontradicted by any of the other medical evidence of record.  As shown above, there is no record of diagnosed diabetes mellitus in service, and there is otherwise no medical evidence of record etiologically linking the Veteran's diabetes mellitus to his active service.

The Board acknowledges that the Veteran attributes his diabetes mellitus to his obesity in service.  The Board however, finds the opinion of the October 2013 VA examiner to be by far more probative than the lay opinion of the Veteran based on the examiner's medical experience, education, and training.  See 38 C.F.R. § 3.159(a) (2013).  Moreover, the Veteran, as a lay person, is not shown to be competent to render a medical opinion as to whether his diagnosed diabetes mellitus was caused by his obesity or weight problems in service.  See Jeandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As an aside, the Board notes that while the Veteran attributes his diabetes to his obesity, the Veteran himself reported on several occasions to clinicians in service that he suffered from obesity since his childhood and that it was a lifelong problem for him.

In summary, the Board finds that the preponderance of the evidence is against granting service connection for diabetes mellitus, and the benefit-of-the-doubt rule is not for application; there is not an approximate balance of evidence.  See 38 U.S.C.A. § 5107(b).

ORDER

The appeal of entitlement to an initial compensable disability rating for a dental disability is dismissed.

Entitlement to service connection for diabetes mellitus is denied.


REMAND

A.  Dental Treatment

In December 2013 correspondence, the Veteran clarified that he was seeking entitlement to service connection for a dental condition for dental treatment purposes (as opposed to entitlement to a higher initial rating for his already service-connected loss of teeth numbers 1, 16, 17, 30, and 32 for compensation purposes).

As noted in the introduction above, in light of the Court's holding in Mays v. Brown, 5 Vet.App. 302, 306 (1993), the Board has recharacterized the dental issues on appeal to include the Veteran's claim for service connection for dental treatment purposes.

The Board notes by way of background that the Veteran is presently service-connected for compensation purposes for loss of teeth numbers 1, 16, 17, 30, and 32, and for limited motion of temporomandibular articulation as residuals of a right maxilla fracture, which disabilities are both assigned noncompensable ratings.  The Veteran's service treatment records reflect that these disabilities were incurred due to trauma from a bicycle accident in service in April 1983 in which he fractured his right maxilla and "several teeth."  Subsequent service dental records reflect that teeth #1 and 31 were extracted (albeit recent VA treatment records indicate that while several teeth are missing, including number 32, number 31 is not noted as missing at present).  Post-service, an April 2005 private dental record reflects that tooth #16 was extracted.  The Veteran was provided with a VA examination in May 2008 in connection with his dental claims on appeal herein, and the examiner noted that the Veteran was missing teeth numbers 1, 16, 17, 30, and 32 due to trauma (for which service connection for compensation purposes was ultimately granted).  More recent VA treatment records reflect that the Veteran is missing teeth numbers 1, 2, 3, 16, 17, 18, 19, 30, and 32.  See, e.g., September 2010 and February 2011.

The Veteran explained in his December 2013 correspondence that he was seeking entitlement to dental treatment for the missing teeth for which his already service-connected for compensation purposes (1, 16, 17, 30, and 32), as well as for other dental conditions as secondary thereto.

VA has devised a class system to determine the amount and extent of outpatient dental treatment a veteran is eligible to receive. See 38 U.S.C. § 1712(a)(1) (West 2002); 38 C.F.R. § 17.161 (2013).  Class I veterans - "[t]hose having a service connected compensable dental disability or condition" - are eligible to receive "any dental treatment indicated as reasonably necessary to maintain oral health and masticatory function."  Class II veterans - those who have a service-connected noncompensable dental disability or condition - are eligible to receive "any treatment indicated as reasonably necessary for the one-time correction of [that] condition," provided that certain additional criteria are met, including but not limited (1) having served for 90 days of active service during the Persian Gulf War, or otherwise 180 days of service, and (2) application for treatment is made within 180 days after discharge.  Class II(a) veterans - those having a dental condition or disability "adjudicated as resulting from combat wounds or service trauma" - are eligible to receive "any treatment indicated as reasonably necessary for the correction of a "service-connected noncompensable [dental] condition or disability."  Class II(b) and (c) veterans involve former prisoners of war.  Class III veterans - those having a dental condition "professionally determined to be aggravating disability from an associated service-connected condition or disability - are eligible for "dental treatment for only those dental conditions which, in sound professional judgment, are having a direct and material detrimental effect upon the associated basic condition or disability."  Class IV veterans - those whose service-connected disabilities are rated as 100 percent disabling or who are entitled to the 100 percent rating as a result of TDIU - may be authorized any needed dental treatment.  Classes V and VI veterans participating in a Chapter 31 rehabilitation program, and those scheduled for admission or otherwise receiving care or services under Chapter 17, respectively.

During the pendency of this appeal, the regulations applicable to service connection for dental conditions for dental treatment purposes were revised.  Effective February 29, 2012, the regulations provide that the Veterans Benefits Administration (VBA) will adjudicate a claim for service connection of a dental condition for dental treatment purposes after the Veterans Health Administration (VHA) has made a determination regarding basic eligibility under the requirements of 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a) (2013).

Although certain dental records indicate that the Veteran has been determined to be eligible for Class IIa dental outpatient treatment for his missing teeth numbers 1, 16, 17, 30, and 32, there is no record of any determination by VHA regarding the Veteran's eligibility for dental treatment, including for his teeth other than numbers 1, 16, 17, 30, and 32.  See, e.g., VA Treatment Records, March 2011 (bilateral TMJ arthroscopy).  Therefore, the Board finds that a remand is necessary so that the VHA may adjudicate the issue of entitlement to service connection for dental treatment purposes in the first instance.

B.  Testicles

The Veteran also claims that he has a testicular condition that had its onset in service or is otherwise related to his active service.

As an initial matter, the Board acknowledges that a December 1984 service treatment record reflects that the Veteran complained of an enlarged left testicle, but examination of the left testicle was normal, and the right testicle was diagnosed as atrophic.  A July 1986 service urology evaluation record reflects the Veteran complained of left testicular pain, early left epididymo-orchitis was diagnosed, and he was prescribed doxycycline; a finding of an atrophic right testicle was also noted.

Post-service, the Veteran was provided with a VA examination in August 2006, which examiner noted that the Veteran's right testicle was malformed and flattened, but no testicular condition diagnosed by the examiner.  

Subsequently, a January 2008 VA treatment record reflects that the Veteran reported chronic testicular pain for 25 years, and a diagnosis of testicular abnormality was noted as well as a plan for an ultrasound.  February 2008 VA treatment records reflect that an ultrasound was performed that revealed small hydroceles bilaterally.

In August 2012, the Board remanded the Veteran's claim and directed that the Veteran be provided with a new VA examination to address the testicular abnormality and hydroceles diagnosed in the 2008 VA treatment records.

The Veteran was afforded a new VA examination in October 2013.  The October 2013 VA examiner ultimately found examination of the Veteran's testicles to be normal, and opined that there was no pathology.  The examiner did not, however, address the prior 2008 diagnoses of a testicular abnormality and hydroceles.  Therefore, regrettably, the Board finds that a remand is necessary so that the Veteran may be afforded a new VA examination to address the nature and etiology of any testicular condition, including the Veteran's history of diagnosed testicular abnormality and hydroceles during the period on appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

C.  Left Shoulder

The Veteran also claims that he has a left shoulder disability related to his active service.  In December 2013 correspondence, the Veteran asserted in the alternative that he has a left shoulder disability secondary to his service-connected right shoulder disability.

The Board notes by way of background that a November 1978 service treatment record reflects that the Veteran complained of pain around his left shoulder blade.  A diagnosis of an occasional pinched nerve was recorded.

The Veteran was provided with VA examinations in August 2006 and May 2008.  The August 2006 VA examination report and addendum reflect diagnosed bilateral osteoarthritis of the AC joint, status post right rotator cuff repair.  No further explanation or opinion as to etiology, however, was provided.

The May 2008 VA examination report reflects that the examiner noted that x-rays of the Veteran's left shoulder were normal, that the examiner recorded a diagnosis of left shoulder tendonitis, and opined that it was not related to the Veteran's service because the location of the pain reported by the Veteran was in a different location than the pain he complained of in service.

A January 2011 VA examination report and addendum (that was apparently performed in connection with the Veteran's then-pending claim for a higher disability rating for his service-connected right shoulder disability) reflects diagnosed left shoulder tenderness secondary to osteoarthritis of the left shoulder (despite a prior notation that the x-ray was normal).  No etiological opinion, however, was provided.

The Board adds that VA treatment records reflect diagnosed arthralgia of the shoulders, left shoulder DJD, and left shoulder degenerative changes.  See February 2010 (x-ray), March 2010 (letter), and August 2010.

In light of the fact that several diagnosed left shoulder disabilities during the period on appeal are of record, yet none of the above VA examination reports have addressed the etiology of the Veteran's left shoulder condition, and in light of the fact that the Veteran has newly asserted in the alternative that he has a left shoulder disability as secondary to his service-connected right shoulder disability, the Board finds that, regrettably, another remand is necessary so that the Veteran may be provided with a new VA examination to address direct and secondary service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Also, the Veteran should be provided with a new VCAA notice that explains how to substantiate a claim based on secondary service connection.  See 38 U.S.C.A. § 5103(a). (West Supp. 2012).

In addition, the Board notes that March 2010 and May 2010 VA treatment records indicate that the Veteran was in receipt of disability compensation through a prior employer relating to his left and right shoulders.  The latter record indicates that due to the discontinuance of the disability insurance benefits, the Veteran had filed for disability compensation with the Social Security Administration (SSA).  Therefore, on remand, the Board finds that the Veteran's SSA records relating to his left shoulder should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claim for entitlement to service connection for a dental condition for dental treatment purposes to VHA for adjudication of Class eligibility in the first instance under 38 C.F.R. § 3.381 (effective February 29, 2012).  See 38 C.F.R. § 17.161.

Please note that the Veteran is presently service-connected for compensation purposes for loss of teeth numbers 1, 16, 17, 30, and 32 due to in-service trauma.  He requests dental treatment for those teeth, as well as for other dental conditions that he asserts have been caused or aggravated by the loss of teeth numbers 1, 16, 17, 30, and 32.

2. Schedule a new VA examination relating to the Veteran's claimed testicular disability.  The claims folder should be made available to the examiner for review in conjunction with the examination, and the examiner should specifically indicate that it has been reviewed.  Please ask the examiner to provide an opinion as to whether it is "at least as likely as not" (a 50 percent or greater probability) that the Veteran has had any testicular disability at any time during the period on appeal (since April 2005) that had its onset in service or is otherwise related to his active service.

If no testicular disability or condition is diagnosed (at any time during the period on appeal since April 2005), please ask the examiner to address the 2008 diagnoses of a testicular abnormality and hydroceles in the VA treatment records.

3. Provide the Veteran with a VCAA compliant notice relating to his claim for service connection for a left shoulder disability, which includes an explanation as to how to substantiate a claim based on secondary service connection.

4. Obtain any outstanding records from the Social Security Administration (SSA) relating to the Veteran's claimed left shoulder disability.  If any of these records are unavailable, this should be specifically noted in the claims file.

5. After the above development in paragraphs (3) and (4) has been completed, schedule a new VA examination relating to the Veteran's claimed left shoulder disability.  The claims folder should be made available to the examiner for review in conjunction with the examination, and the examiner should specifically indicate that it has been reviewed.  Please ask the examiner to provide an opinion as follows:

a) Whether it is "at least as likely as not" (a 50 percent or greater probability) that the Veteran has any left shoulder disability that had its onset in service or is otherwise directly related to his active service.

b) Whether it is "at least as likely as not" (a 50 percent or greater probability) that the Veteran has any left shoulder disability that was caused or aggravated by his service-connected right shoulder disability.

6. Then, readjudicate the claims on appeal.  If the claims remain denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


